Citation Nr: 1047631	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-33 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from March 1953 to March 1957.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.  This appeal 
has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) the existence of a present 
disability; (2) inservice incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see also 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).  Service connection may also be granted 
for any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

VA's regulations further provide that impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2010).  

In this case, the audiometric data recorded on the report of the 
Veteran's separation examination, when converted to ISO units, do 
not meet the criteria of § 3.385 for hearing loss disability 
either ear, as noted by VA examiners in May 2007 and July 2008.  
The Veteran does not dispute this fact.  He contends that he 
sustained acoustic trauma in the course of his duties as an 
aircraft mechanic during his military service and that his 
current hearing loss resulted from that acoustic trauma.  

The Veteran also contends that his hearing worsened during 
service as a result of his exposure to acoustic trauma.  Although 
the VA examiner who examined the Veteran in July 2008 was asked 
to provide an opinion as to whether the Veteran's hearing 
worsened during service, the examiner noted in August 2009 that a 
comparison between the audiometric findings at separation and 
those noted at the time of the Veteran's enlistment could not be 
made because only the results of a whispered voice test were 
recorded on the enlistment examination report.  

A VA audiologist in May 2007 provided an opinion that the 
Veteran's current hearing loss was not due to noise exposure 
during service.  As rationale for that opinion, the examiner 
stated that the "calibrated audiometric data was normal at time 
of discharge."  Another VA audiologist similarly opined in July 
2008 that the Veteran's "hearing loss is less likely as not 
(less than 50/50 probability) caused by or a result of noise 
exposure."  The latter examiner, however, did not have the 
Veteran's claims file to review, and simply pointed to the May 
2007 examiner's opinion as rationale.  Because the July 2008 VA 
examiner did not review the Veteran's claims file in order to 
provide an independent medical nexus opinion, the Board finds 
that the examination is inadequate for rating purposes.  See 
38 C.F.R. § 4.2 (2010).  

The Board also finds that the May 2007 examiner's opinion is 
inadequate because the examiner based the opinion solely on the 
fact that the audiometric data on the separation examination were 
normal, without explaining why the Veteran's current hearing loss 
was not due to acoustic trauma during service.  See 38 C.F.R. 
§ 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155, 164 
(1993) (holding that a claimant may establish direct service 
connection for a hearing disability initially manifest several 
years after separation from service on the basis of evidence 
showing that the current hearing loss is causally related to an 
injury or disease suffered in service).  


Moreover, the record also contains the report of an audiometric 
examination by a private examiner dated in May 1994, listing a 
diagnosis of bilateral noise induced hearing loss.  However, that 
examiner also did not review the Veteran's claims file, did not 
specify that the noise exposure was during service, and did not 
provide any rationale for the diagnosis given.  Accordingly, the 
private examiner's opinion is also inadequate.  

Therefore, the Veteran must be afforded another examination to 
obtain an adequate medical opinion.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford 
him the opportunity to identify or submit any 
additional pertinent evidence, to include the 
names and addresses of all health providers 
who have evaluated or treated him for hearing 
loss since his separation from service.  Based 
on his response, the RO must attempt to 
procure copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify the 
Veteran and (a) identify the specific records 
the RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to obtain 
those records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) that he is ultimately 
responsible for providing the evidence.  The 
Veteran and his representative must then be 
given an opportunity to respond.  

2.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
etiology of any hearing loss found.  The 
claims file must be made available to and be 
reviewed by the examiner in conjunction with 
the requested study.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests and 
studies must be accomplished, to include an 
audiogram, must be accomplished.  
Specifically, the results of the audiological 
evaluation must state, in numbers, the 
findings of puretone decibel loss at 500, 
1000, 2000, 3000, and 4000 Hertz, provide the 
puretone threshold average, and must also 
state the results of the word recognition 
test, in percentages, using the Maryland CNC 
test.  After a review of the examination 
findings and the entire evidence of record, 
the examiner must render an opinion, in light 
of the service and post service evidence of 
record, as to whether any current right or 
left ear hearing loss is related to the 
veteran's periods of military service, or to 
any incident therein, to include as due to 
noise exposure.  The Veteran's military 
occupational specialty, the previous VA 
audiological evaluations currently of record, 
the Veteran's history of inservice and 
postservice noise exposure, and any other 
pertinent clinical findings of record, must be 
taken into account.  The examiner must 
specifically address the question of whether 
any degree of hearing loss began as a result 
of any inservice noise exposure.  A complete 
rationale for all opinions must be provided.  
Stating simply that the Veteran's current 
hearing loss is not due to acoustic 
trauma during service because the 
audiometric data at separation were 
normal is insufficient without providing 
rationale for that determination.  If the 
examiner cannot provide the requested opinion 
without resorting to speculation, it must be 
so stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report for 
the aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be indicated 
whether any notice that was sent was returned 
as undeliverable.

4.  After the above development has been 
completed, the Veteran's claim for service 
connection for bilateral hearing loss must be 
readjudicated.  If the claim on appeal remains 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

4.  This appeal has been advanced on the 
Board's docket.  Expedited handling is 
required.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



